MEMORANDUM DECISION
ON REHEARING
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D), this                             Oct 04 2017, 9:46 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                          CLERK
                                                                        Indiana Supreme Court
purpose of establishing the defense of res judicata,                       Court of Appeals
                                                                             and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANTS                                    ATTORNEY FOR APPELLEES
John J. Schwarz, II                                       Bill D. Eberhard, Jr.
Schwarz Law Office, PC                                    Eberhard & Weimer, P.C.
Hudson, Indiana                                           LaGrange, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Audrey Mullins and                                         October 4, 2017
Danny Mullins,                                             Court of Appeals Case No.
                                                           44A03-1611-MI-2631
Appellants-Plaintiffs,
                                                           Appeal from the LaGrange Superior
        v.                                                 Court
                                                           The Honorable Lisa M. Bowen-
                                                           Slaven, Judge
Robert Maas and Gail Maas,
                                                          Cause No. 44D01-1310-MI-77
Appellees-Defendants.




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision on Rehearing 44A03-1611-MI-2631 | October 4, 2017 Page 1
of 3
[1]   On July 27, 2017, in an unpublished memorandum decision, we affirmed the

      trial court’s denial of the motion for relief from judgment filed by Appellants-

      Plaintiffs Audrey and Danny Mullins. The Mullinses had sought relief from the

      judgment entered in favor or Appellees-Defendants Robert and Gail Maas on

      the Mullinses claim of adverse possession.


[2]   The Mullines now seek rehearing, claiming that we erroneously affirmed the

      trial court’s denial of their motion for relief from judgment and wrongly

      indicated that the trial court’s denial had the effect of granting the Maases title

      in the Disputed Parcel. Specifically, the Mullinses point to this sentence from

      paragraph 1 of our memorandum decision: “The trial court, however, granted

      the Maases’ motion to correct error, which grant awarded possession of the

      Disputed Parcel to them.” The Mullinses are correct that nothing the trial court

      did had the effect of granting the Masses title to the Disputed Parcel. To that

      end, we grant the Mullinses’ rehearing petition for the limited purpose of

      vacating any portion of our July 27, 2017, memorandum opinion indicating or

      suggesting that the trial court awarded title in the Disputed Parcel to the

      Maases. As for the Mullinses’ other claims, we conclude that they are without

      merit. We grant the Mullinses’ petition for rehearing in part and affirm the

      judgment of the trial court in all other respects.1




      1
        In orders issued contemporaneously with this memorandum decision on rehearing, we grant the Mullinses’
      motion to amend their petition for rehearing and deny the Maases’ motion to strike the Mullinses’ amended
      petition for rehearing.
      Court of Appeals of Indiana | Memorandum Decision on Rehearing 44A03-1611-MI-2631 | October 4, 2017 Page 2
      of 3
May, J., and Barnes, J., concur.




Court of Appeals of Indiana | Memorandum Decision on Rehearing 44A03-1611-MI-2631 | October 4, 2017 Page 3
of 3